 



Exhibit 10.1
LEAR CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of
November 9, 2006 (the “2006 Grant Date”), is entered into between Lear
Corporation, a Delaware corporation (the “Company”), and Daniel A. Ninivaggi
(“Participant”), an employee of the Company.
RECITALS:
     WHEREAS, the Company has adopted and maintains the Lear Corporation
Long-Term Stock Incentive Plan, as amended (the “Plan”); and
     WHEREAS, pursuant to the Plan the Company desires to grant to the
Participant shares of its common stock, $0.01 par value per share (“Shares”),
subject to certain restrictions set forth in this Agreement, effective as of the
Grant Dates (as defined below);
     WHEREAS, the Committee has duly made all determinations necessary or
appropriate to the grant hereunder.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth in this Agreement and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties agree as follows:
     1. Definitions. Any capitalized term used in this Agreement that is not
defined in this Agreement will have the same meaning as that given to it in the
Plan.
     2. Grant of Restricted Stock.
     (a) Subject to the terms and conditions of the Plan, and the additional
terms and conditions set forth in this Agreement, the Company hereby grants to
Participant, as a matter of separate agreement and not in lieu of salary or any
other compensation for services, a number of Shares equal to $300,000 divided by
the Fair Market Value of a Share on November 9, 2006 (the “2006 Restricted
Stock”).
     (b) All of the 2006 Restricted Stock is vested as of the date hereof.
     (c) Subject to the terms and conditions of the Plan, and the additional
terms and conditions set forth in this Agreement, as long as Participant remains
employed by the Company or an Affiliate through and including January 31, 2007,
the Company will grant to Participant on January 31, 2007 (the “2007 Grant
Date”, and together with the 2006 Grant Date, the “Grant

-1-



--------------------------------------------------------------------------------



 



Dates”), as a matter of separate agreement and not in lieu of salary or any
other compensation for services, a number of Shares equal to $200,000 divided by
the Fair Market Value of a Share on January 31, 2007 (the “2007 Restricted
Stock”, and together with the 2006 Restricted Stock, the “Restricted Stock”).
     (d) If granted pursuant to Section 2(c) above, all of the 2007 Restricted
Stock will be vested as of the 2007 Grant Date.
     3. Certificates. As soon as practicable following their respective Grant
Dates, Shares of Restricted Stock awarded under Section 2 will be evidenced by
one or more certificates bearing a legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock.
     4. Rights and Restrictions.
     (a) Participant will have full voting rights with respect to shares of
Restricted Stock issued hereunder as of their respective Grant Dates.
Participant will be entitled to receive dividends on shares of Restricted Stock
if and when dividends are payable on Shares to stockholders of record after
their respective Grant Dates (unless and until such Restricted Stock is
forfeited).
     (b) For so long as Participant remains employed by the Company or any of
the Company’s Affiliates, the Restricted Stock may not be sold or transferred by
Participant prior to January 31, 2008, other than pursuant to Section 5 below.
Notwithstanding the foregoing, if Participant’s employment with the Company and
any of its Affiliates shall terminate on or after the date hereof, the
Restricted Stock which shall have vested prior to the date of such termination
shall be fully transferable by Participant following such termination.
     5. Delivery and Withholding. Subject to satisfaction of tax withholding
obligations and other withholding as described below, shares of Restricted Stock
will be transferred and delivered to Participant as soon as practicable after
the respective Grant Dates. The payment to Participant and transfer of such
shares of Restricted Stock described herein will be subject to withholding by
the Company, as of each Grant Date, of a number of Shares sufficient to cover
withholding obligations applicable to such payment and transfer (the “Withheld
Shares”). In addition, in connection with the grants of Restricted Stock
hereunder, as of the respective Grant Dates the Company shall purchase from
Participant an amount of Shares of the Restricted Stock (the “Repurchased
Shares”) such that the Repurchased Shares plus the Withheld Shares equals 40% of
the Restricted Stock. on the respective Grant Dates.
     6. Plan. The rights granted under this Agreement are in all respects
subject to the provisions of the Plan to the same extent and with the same
effect as if they were set forth fully herein. If the terms of this document or
the Restricted Stock conflict with the terms of the Plan document, the Plan
document will control.
     7. Plan, Restricted Stock and Award Not a Contract of Employment. Neither
the Plan, the Restricted Stock nor any other right or interest that is part of
this Agreement is a contract of employment, and no terms of employment of the
Employee will be affected in any

-2-



--------------------------------------------------------------------------------



 



way by the Plan, the Restricted Stock, this Agreement or related instruments,
except as specifically provided therein. Neither the establishment of the Plan
nor the Awards will be construed as conferring any legal rights upon the
Employee for a continuation of employment, nor will it interfere with the right
of the Company or any Affiliate to discharge the Employee and to treat him or
her without regard to the effect that treatment might have upon him or her as an
Employee.
     8. No Limitation on the Rights of the Company. The grants of the Restricted
Stock described in this document will not in any way affect the right or power
of the Company to make adjustments, reclassifications or changes in its capital
or business structure, or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.
     9. Notice. Any notice or other communication required or permitted
hereunder must be in writing and must be delivered personally, or sent by
certified, registered or express mail, postage prepaid. Any such notice will be
deemed given when so delivered personally or, if mailed, three days after the
date of deposit in the United States mail, in the case of the Company to 21557
Telegraph Road, P. O. Box 5008, Southfield, Michigan, 48086-5008, Attention:
Senior Vice President - Human Resources and, in the case of the Employee, to the
last known address of the Employee in the Company’s records.
     10. Governing Law. This document and the Awards will be construed and
enforced in accordance with, and governed by, the laws of the State of Michigan,
determined without regard to its conflict of law rules.
     11. Counterparts. This Agreement may be signed in two counterparts, each of
which will be an original, but both of which will constitute one and the same
instrument.
     12. Headings. The headings in this Agreement are for reference purposes
only and will not affect the meaning or interpretation of this Agreement.
*     *     *     *     *

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Participant have executed this
Agreement as of the date first written above.

            LEAR CORPORATION
      By:   /s/ Roger A. Jackson         Roger A. Jackson        Senior Vice
President — Human Resources        PARTICIPANT
      /s/ Daniel A. Ninivaggi       Daniel A. Ninivaggi           

-4-